UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark one) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2014 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the transition period from to Commission File No: 0-1174 MESA LABORATORIES, INC. (Exact name of registrant as specified in its charter) Colorado 84-0872291 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification number) 12100 WestSixth Avenue Lakewood, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 987-8000 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, no par value NASDAQ Securities registered under Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ☐
